Citation Nr: 0027052	
Decision Date: 10/11/00    Archive Date: 10/19/00

DOCKET NO.  97-03 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
chronic acquired low back disorder.


INTRODUCTION

The veteran served on active duty from August 1968 to 
February 1970.

The current appeal arose from a March 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana.  The RO determined that the claim 
of entitlement to service connection for a chronic acquired 
disorder of the low back was not well grounded, and denied 
entitlement to a permanent and total disability rating for 
pension purposes.

In April 1998 the Board of Veterans' Appeals (Board) denied 
entitlement to a permanent and total disability rating for 
pension purposes, and remanded the claim of entitlement to 
service connection for a chronic acquired low back disorder 
to the RO for further development and adjudicative action.

In July 1999 and June 2000 the RO affirmed the determination 
previously entered.

The case has been returned to the Board for further appellate 
review.

In accordance with the United States Court of Appeals for 
Veterans Claims (Court) ruling in Barnett v. Brown, 8 Vet. 
App. 1 (1995), the Board is obligated to address the issue of 
new and material evidence regardless of whether the RO based 
its determination on that issue.  Hence, the Board will 
proceed with a determination of whether new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for a chronic acquired low 
back disorder which was previously denied by the RO.


FINDINGS OF FACT

1.  In April 1993 the RO denied reopening the claim of 
entitlement to service connection for a chronic acquired 
disorder of the low back.

2.  Additional evidence submitted since the April 1993 
decision is either cumulative or redundant, or otherwise does 
not bear directly and substantially upon the issue at hand, 
and by itself or in connection with the evidence previously 
of record, is not so significant that it must be considered 
in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence received since the final April 1993 determination 
wherein the RO denied reopening the claim of entitlement to 
service connection for a chronic acquired disorder of the low 
back is not new and material, and the appellant's claim for 
that benefit is not reopened.  38 U.S.C.A. §§ 5104, 5108, 
7105 (West 1991);  38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The evidence which was of record prior to the April 1993 
rating decision wherein the RO denied reopening the claim of 
entitlement to service connection for a chronic acquired low 
back disorder is reported in pertinent part below.

The report of general medical history portion of the May 1969 
induction examination shows the veteran denied a history of 
back trouble of any kind.  The May 1969 report of general 
medical examination for induction shows the clinical 
evaluation of the spine was normal.

In mid-August 1969 the veteran claimed to have had back 
trouble since a wreck.  He also had a kidney problem.  On 
examination there was no muscle spasm or tenderness of the 
spine.  There was a full range of motion of the spine.  He 
was returned to duty.  Less than a week later he reported 
that he had had back pain for three years.  He complained of 
a burning sensation.  The impression shows the examiner 
doubted there was any pathology.  In mid-September he 
reported that he still had a burning sensation, and 
complained of back symptomatology.

In late November the veteran was seen with complaints of 
recurrent back pain following two auto accidents.  X-rays 
were negative.  The examination was essentially negative for 
any abnormalities.  He was issued a slatted bed board.  

In early January 1970 he was seen with complaints of back 
pain on the right side since 1967.  He stated that he had 
fallen and broken three ribs.  Since then there had been pain 
at the costovertebral angle on the right.  He was referred 
for an orthopedic evaluation.



A late January 1970 special orthopedic examination report 
shows the veteran had a history of an auto wreck two years 
earlier.  He had had back pain one and off since, even after 
heavy liftings.  On examination there was mild paravertebral 
muscle spasm.  There was no other abnormality.  The 
impression was chronic low back strain.  

In early February he continued with back pain and complained 
of frequency of urination.  A psychiatric evaluation was 
considered.  In mid-February 1970 he was seen with complaints 
of back pain after exercise.  He stated the pain was in more 
severe stages to the groin area.  The diagnostic impression 
was muscle strain.

The veteran reported a history of recurrent back pain when he 
completed the report of general medical history portion of 
the February 1970 separation examination.  The examiner 
recorded intermittent low back pain for several years.  The 
February 1970 report of general medical examination for 
separation from service shows that clinical evaluation of the 
spine was normal.

VA conducted a special orthopedic examination of the veteran 
in November 1990.  He reported that he initially experienced 
onset of low back pain after lifting quite a few cans of 
paint while in service.  He was apparently treated 
conservatively and later had to get a discharge secondary to 
back pain.  He had continued to have back pain over the 
years.  The back pain had been exacerbated by a recent injury 
secondary to an on the job lifting injury.  He also gave a 
history of several motor vehicle accidents wherein he injured 
his back.  Currently he had low back pain which varied in 
intensity.  Radiographic study of the spine was unremarkable.  
The examiner diagnosed chronic low back pain with history of 
lumbar strain.  The examiner did not link the veteran's back 
disorder to service.

In March 1991 the RO denied entitlement to service connection 
for low back pain with history of lumbar strain on the basis 
of its having existed prior to service and not having been 
aggravated thereby.


VA outpatient treatment reports show the veteran was seen in 
December 1992 with complaints of chronic neck and low back 
pain.  X-ray of the lumbosacral spine was negative for any 
abnormalities.  X-ray of the cervical spine disclosed 
degenerative joint disease.  The examination impression was 
chronic neck and back pain secondary to degenerative joint 
disease.

The evidence associated with the claims file subsequent to 
the April 1993 rating decision wherein the RO denied 
reopening the claim of entitlement to service connection for 
a chronic acquired low back disorder is reported in pertinent 
part below.

VA treatment reports dated during the 1990's pertinently show 
the veteran was seen periodically for complaints of low back 
pain.

A June 1995 VA medical examination concluded in a pertinent 
diagnosis of no objective findings of pain or active 
radiculopathy of the lumbar spine.  The radiographic study 
was normal.  X-ray of the cervical spine disclosed a 
degenerated 5th cervical disc with abnormal curvature.

A June 1995 VA special neurological examination report shows 
the veteran related having had an accident in 1968 when he 
was driven off a cliff and had fallen down while he was 
driving at high speed.  He reported having chipped some 
vertebra.  Since the accident he had had marked pain in the 
lower back.  

Since then he had had several accidents, and most of the time 
had hurt his back and neck.  He did not have any surgery but 
was treated conservatively.  The examination impressions were 
status post multiple accidents with injury to the lower back 
and neck, documented L4-S1 radiculopathy through 
electromyograph studies and clinical examination, and 
clinical signs of cervical muscle spasms which may be due to 
cervical radiculopathy.

A July 1998 VA special orthopedic examination report shows 
the veteran was noted to have been a passenger in an 
automobile that ran over a cliff in 1968.  He was 
hospitalized for multiple injuries, but all of this cleared.  
He had never had surgery.  The examination concluded in a 
diagnosis of mechanical low back pain.

A May 2000 VA special orthopedic examination report shows the 
veteran's problems began when he was in a vehicle which went 
off a 300 foot cliff.  He recovered sufficiently to be 
accepted for military service.  In 1969 he sustained a 
lifting injury.  Since that time he had been in several motor 
vehicle accidents.  A review of x-rays disclosed multilevel 
degenerative changes involving the cervical and lumbar 
spines.  The examiner diagnosed multiple soft tissue 
injuries.

In a June 2000 addendum, the May VA orthopedic examiner noted 
he had been asked to specify whether any back disorder(s) the 
veteran was found to have on examination was in anyway 
related to his military service.  The examiner noted that he 
had reviewed the claims file.  He recorded that the veteran 
was in service for a short period of time.  He had had many 
accidents prior to service.  The examiner stated that the 
service medical records were negative for any incident that 
aggravated his back situation.  The examiner recorded his 
belief that the veteran's back pain was not aggravated by his 
service commitment.  The examiner also believed that the 
veteran's back problems are currently related to his 
accidents prior to service and after service.


Criteria

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c);  
38 C.F.R. § 20.1103.

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104.

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.

The Court has held that when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

In order to reopen a claim by providing new and material 
evidence, the appellant must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).

New evidence is considered to be new and material where such 
evidence provides a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its decision.  Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998).

If the Board determines that new and material evidence has 
been presented under 38 C.F.R. § 3.156(a), the claim is 
reopened, and it must be determined whether the appellant's 
claim, as then reopened, is well grounded in terms of all the 
evidence in support of the claim, generally presuming the 
credibility of that evidence.  Elkins v. West, 12 Vet. 
App. 209, 218-219 (1999).

If the claim is well grounded, the case will be decided on 
the merits, but only after the Board has determined that VA's 
duty to assist under 38 U.S.C.A. § 5107 has been fulfilled.  
The Court noted in Elkins, supra, that by the ruling in 
Hodge, supra, the Federal Circuit Court "effectively 
decoupled" the determination of new and material evidence 
and well groundedness.

Thus, if the Board determines that additionally submitted 
evidence is "new and material," it must reopen the claim 
and perform the second and third steps in the three-step 
analysis, evaluating the claim for well groundedness in view 
of all the evidence, both new and old, and if appropriate, 
evaluating the claim on the merits.  Elkins v. West, 12 Vet. 
App. 209 (1999).

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  

When new and material evidence has not been submitted in a 
previously denied claim ""[f]urther analysis...neither 
required, nor permitted."  Butler v. Brown, 9 Vet. App. 167, 
171 (1996) (finding in a case of where new and material 
evidence had not been submitted that the Board's analysis of 
whether the claims were well grounded constituted a legal 
nullity).  Thus, the well groundedness requirement does not 
apply with respect to reopening disallowed claims and 
revising prior final determinations.  Jones v. Brown, 7 Vet. 
App. 134 (1994).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if preexisting active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2000);  38 C.F.R. § 3.303 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

If not shown in service, service connection may be granted 
for osteoarthritis if shown disabling to a compensable degree 
during the first post service year.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991 & Supp. 2000);  38 C.F.R. §§ 3.307, 
3.309 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (1999).

A veteran will be presumed to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. §§ 1132, 1137 
(West 1991); 38 C.F.R. § 3.304 (1999).

In a recent case, the Court emphasized that VA's burden of 
proof for rebutting the presumption of soundness is not 
merely evidence that is "cogent and compelling," i.e., a 
sufficient showing; rather, it is evidence that is clear and 
unmistakable.  In its decision, the Court noted that "the 
word 'unmistakable' means that an item cannot be 
misinterpreted and misunderstood, i.e., it is undebatable."  
Vanerson v. West, 12 Vet. App. 254 (1999) (quoting Webster's 
New World Dictionary 1461 (3rd Coll. Ed. 1988)).

A preexisting disease or injury will be considered to have 
been aggravated by active service, where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability was due to the 
natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a) (1999).  See Green v. Derwinski, 1 Vet. 
App. 320, 322-23 (1991).

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation when the pre-service disability 
underwent an increase in severity during service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  


Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  Id.

Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition as contrasted to 
symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 
306-307 (1993), citing Hunt v. Derwinski, 1 Vet. App. 292 
(1991).

The Court has held that a well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).

The Court has held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Brown, 126 F.3d 1464, 
1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1999).


Analysis

When a claim is finally denied by the RO, it may not 
thereafter be reopened and allowed, unless new and material 
evidence has been presented.  38 U.S.C.A. § 7105;  38 C.F.R. 
§ 3.104.

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  In order to reopen a finally denied 
claim there must be new and material evidence presented since 
the claim was last finally disallowed on any basis, not only 
since the claim was last denied on the merits.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  Under Evans, evidence is new 
if not previously of record and not merely cumulative of 
evidence previously of record.

Evidence has been submitted which was not in the record at 
the time of the previous April 1993 rating decision.  The 
evidence presented since the April 1993 rating decision 
consists of VA medical treatment and examination reports.  To 
the extent that this additional evidence was not previously 
of record, it is considered to be new.  

Nonetheless, in the instant case, the Board finds that new 
and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for a chronic 
acquired low back disorder.  38 C.F.R. § 3.156a.

As was stated above, in order to reopen a claim by providing 
new and material evidence, the appellant must submit evidence 
not previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  

The additional evidence referable to VA outpatient treatment 
reports reflecting treatment of the veteran for occasional 
back pain is cumulative or redundant in nature, as it merely 
shows that the veteran continues to suffer from back pain, a 
fact known prior to the April 1993 rating decision.  
Additionally, these treatment reports do not link any back 
disorder the veteran may have to his period of service on any 
basis, to include incurrence or aggravation.

The same may be said with respect to the VA medical 
examinations diagnosing the veteran's low back 
symptomatology.  This evidence is also cumulative or 
redundant in that it reiterates that the veteran suffers from 
chronic low back symptomatology which has been variously 
diagnosed.  The competent medical opinion of record discounts 
any relationship between the veteran's variously diagnosed 
low back disorder and any incident of service.  Moreover, the 
competent medical opinion of record relates the veteran's low 
back symptomatology to incidents prior to and subsequent to 
his period of service.

The veteran's own opinions and statements relating a chronic 
acquired back disorder to service on any basis to include 
aggravation are not competent.  As a lay person he is not 
competent to render a medical opinion which relates a medical 
disorder to a specific cause.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).

As noted earlier, the Court announced a three step test with 
respect to new and material cases.  Under the new Elkins 
test, VA must first determine whether the veteran has 
submitted new and material evidence under 38 C.F.R. § 3.156 
to reopen the claim; and if so, VA must determine whether the 
claim is well grounded based on a review of all the evidence 
of record, and lastly; if the claim is well grounded, VA must 
proceed to evaluate the merits of the claim but only after 
ensuring that the duty to assist has been fulfilled.  Elkins, 
supra.

As new and material evidence has not been submitted to reopen 
the veteran's claim for service connection for a chronic 
acquired disorder of the low back, the first element has not 
been met.  Accordingly, the Board's analysis must end here.  
Butler v. Brown, 9 Vet. App. at 171.


ORDER

The veteran, not having submitted new and material evidence 
to reopen the claim of entitlement to service connection for 
a chronic acquired disorder of the low back, the appeal is 
denied.



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals



 

